UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52550 ZORO MINING CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3040 North Campbell Avenue #110 Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 299-0390 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.57,548,200 shares of common stock as of March 8, 2012. 1 ZORO MINING CORP. Quarterly Report On Form 10-Q For The Quarterly Period Ended January 31, 2012 INDEX PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II – OTHER INFORMATION 38 Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosure 38 Item 5. Other Information 38 Item 6. Exhibits 39 This quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties.Forward-looking statements in this quarterly report include, among others, statements regarding our capital needs, business plans and expectations.Such forward-looking statements involve risks and uncertainties regarding the market price of copper, availability of funds, government regulations, permitting, common share prices, operating costs, capital costs, outcomes of ore reserve development, recoveries and other factors.Forward-looking statements are made, without limitation, in relation to operating plans, property exploration and development, availability of funds, environmental reclamation, operating costs and permit acquisition.Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology.Actual events or results may differ materially.In evaluating these statements, you should consider various factors, including the risks outlined in our annual report on Form 10-K for the year ended April 30, 2011, and, from time to time, in other reports that we file with the Securities and Exchange Commission (the “SEC”).These factors may cause our actual results to differ materially from any forward-looking statement. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. 2 Part I Item 1.Financial Statements The following unaudited interim financial statements of Zoro Mining Corp. are included in this quarterly report on Form 10-Q: Page Interim Consolidated Balance Sheets as at January 31, 2012 (unaudited) and April 30, 2011 (audited) 4 Interim Consolidated Statements of Operations and Comprehensive Loss for the three and nine months periods ended January 31, 2012 and January 31, 2011 and for the period from inception (April 20, 2004) to January 31, 2012 5 Interim Consolidated Statements of Cash Flows for thenine monthsended January 31, 2012 and January 31, 2011 and for the period from inception (April 20, 2004) to January 31, 2012 6 Interim Consolidated Statement of Stockholders’ Equity and Deficiency for the period from inception (April 20, 2004) to January 31, 2012 7 - 8 Condensed Notes to the Interim Consolidated Financial Statements 9 3 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Balance Sheets as at January 31, 2012 (unaudited) and April 30, 2011 (audited) Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) January 31, $ April 30, $ CURRENT ASSETS Cash Other receivables and pre paid expenses Total Current Assets EQUIPMENT (Note 4) MINERAL PROPERTIES 8 8 TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities Accounts payable and accrued liabilities Promissory notes payable (Note 6) Liabilities payable in capital stock (Note 8) - Convertible Notes (Note 6) Derivative Financial Instruments (Note 6) 0 Due to related parties (Note 5) Total Current Liabilities Total Liabilities Stockholders’ Deficiency Capital stock (Note 7) 180,000,000 common shares authorized, $0.00001 par value 57,448,200 shares issued and outstanding (April 30, 2011 – 36,971,108) Additional paid-in capital Subscriptions received - Donated capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY GOING CONCERN (Note 2) COMMITMENTS AND CONTINGENCIES (Note 8) RELATED PARTY TRANSACTIONS (Note 5) SUBSEQUENT EVENTS (NOTE 11) The accompanying notes are an integral part of the interim consolidated financial statements 4 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Statements of Operations and comprehensive loss for the three and nine months ended January 31, 2012 and January 31, 2011 and for the period from inception (April 20, 2004) to January 31, 2012 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) For the Three months Ended January 31, 2012 For the Three months Ended January 31, 2011 (Note 10) For the Nine months Ended January 31, 2012 For the Ninemonths Ended January 31, 2011 (Note 10) Cumulative since inception to January 31, 2012 $ Expenses Bad Debt - Depreciation Donated services - Filing and transfer agent fees Impairment of mineral property costs - Interest expense Investor relations Management and administration fees Mineral exploration costs (Note 3) Office and general Professional fees Salaries and consulting fees - - - ) Other income Federal income tax recovery - Gain on sale of fixed assets - Derivative Gain (Loss) (Note 6) - - ) Extinguishment Loss on DebtModification - ) Gain on Debt Settlement - Interest income - Net loss and comprehensive loss ) Basic and dilutedloss per common share ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of the interim consolidated financial statements 5 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Statements of Cash Flows for the nine months ended January 31, 2012 and January 31, 2011 and for the period from inception (April 20, 2004) to January 31, 2012 Amounts Expressed in U.S. dollars (Unaudited - Prepared by Management) For the Nine Months Ended January 31, $ For the Nine Months Ended January 31, 2011 $ (Revised Note 10) From April 20, 2004 (Date of Inception) to January 31, 2012 $ Cash Flows Used In Operating Activities Net loss ) ) ) Adjustments to reconcile net loss to cash used in operating activities: Federal income tax recovery - - ) Extinguishment loss on debt modification - - Adjustment to fair value of derivative instruments ) ) Amortization of debt discount - Depreciation Non-cash management fees - Accrued interest income - - ) Shares issued for services - Gain on sale of fixed assets - - ) Accretion of interest on convertible note - Bad debt - - Impairment of mineral properties - - Gain on debt settlement - - ) Donated rent - - Donated services - - Change in operating assets and liabilities: Decrease (increase) in other receivables and prepaid expenses ) ) Increase in due to related parties Increase (decrease) in accounts payable and accrued liabilities Net Cash Used in Operating Activities ) ) ) Cash Flows Used In Investing Activities Purchase of equipment - - ) Proceeds from Sale of Equipment - - Loan receivable - - ) Net Cash Used In Investing Activities - - ) Cash Flows From Financing Activities Promissory note payable - Convertible note - - Proceeds from common stock issuances and subscriptions - Net Cash From Financing Activities Increase (Decrease) in Cash ) Cash – Beginning – Cash – Ending Supplemental Disclosures Interest paid – – – Income taxes paid – – – Shares issued for services – The accompanying notes are an integral part of the interim consolidated financial statements 6 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Statement of Stockholders’ Equity and Deficiency From April 20, 2004 (Date of Inception) to January 31, 2012 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) Additional Paid-in Common Stock Subscrip- Deficit Accumulated During the Exploration Don- ated Common Stock Capital tions Stage Capital Total # $ Balance – April 20, 2004 (Date of Inception) - Issuance of common shares for cashat $.0002/share ) ) - - - Net loss for the period - ) - ) Balance – April 30, 2004 ) ) ) - ) Issuance of common shares for cashat $.0002/share ) ) - - - Share subscriptions received - - - 40 - - 40 Donated rent and services - Net loss for the year - ) - ) Balance – April 30, 2005 ) Share subscriptions received - - - 10 - - 10 Donated rent and services - Net loss for the year - ) - ) Balance – April 30, 2006 ) - ) ) Issuance of common shares for cash at $0.0544/share - - - Share subscriptions received - Donated rent and services - Net loss for the year - ) - ) Balance – April 30, 2007 ) Shares and warrants issued for private placement at $25 per unit 32 ) - - Share cancellation ) ) - Fair value of warrants issued for mineral properties - Fair value of warrants issued for services - Net loss - ) - ( 3,539,499 ) Balance – April 30, 2008 - ) Issuance of common shares for services 1 - - - Net loss - ) - ) Balance – April 30, 2009 - ) ) 7 Interim Consolidated Statement of Stockholders’ Equity and Deficiency – continued Shares issued in exchange for retirement of notes and other debt 45 - - - Shares issued for private placement at $0.50 per unit 3 - - - Shares issued for mineral properties at $.50 - - - Net loss - ) - ) Balance – April 30, 2010 - ) Issuance of common shares for services 2 - - - Shares issued in exchange for retirement of notes and other debt 71 - - - Loss on settlement of related party debt ) - - ) Modification of convertible note - Shares issued for private placement at $0.20 per unit 12 - - - Net loss - ) - ) Balance – April 30, 2011 ) ) Convertible note converted to shares 11 - - - Shares issued to officers as compensation 50 - - - Gain on stock issued on related party debt settlements (Note 11) - - - Shares issued in exchange for retirement of notes and other debt 66 - - Shares issued for private placement at $0.15 per unit 77 - - - Share subscriptions received Net loss - ) - ) Balance – January 31, 2012 ) ) All share amounts have been restated to reflect the 36:1 forward share split on February 9, 2007 and a 20:1 reverse share split on April 22, 2009 (refer to Note 1). The accompanying notes are an integral part of the interim consolidated financial statements 8 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements January31, 2012 Amounts Expressed in U.S. Dollars (Unaudited – Prepared by Management) 1. Nature of Operations and Basis of Consolidation Unaudited Interim Consolidated Financial Statements The Company was incorporated in the State of Nevada on April 20, 2004 as Rochdale Mining Corporation. Effective on March 19, 2007, solely for the purposes of effecting a name change, the Company (as Rochdale Mining Corporation), merged with a new wholly-owned subsidiary, Zoro Mining Corp., pursuant to Articles of Merger that the Company filed with the Nevada Secretary of State. The merger was in the form of a parent/ subsidiary merger, with the Company as the surviving corporation. Upon completion of the merger, the Company’s name was changed to “Zoro Mining Corp.” and the Company’s Articles of Incorporation have been amended to reflect this name change. The Company’s common shares trade on the United States OTC Bulletin Board and on the Frankfurt Stock Exchange. The Company is an exploration stage mining company and has not yet realized any revenue from its operations. It is primarily engaged in the acquisition and exploration of mining properties. Mineral property exploration costs are expensed as incurred. Mineral property payments are initially capitalized in accordance with the ASC 805-20-55-37, previously referenced as EITF 04-2 when incurred. The Company assesses the carrying costs for impairment under Accounting Standards 930 Extractive Activities – Mining (AS 930) at each fiscal quarter end. Impairment is recognized when the sum of the expected undiscounted future cash flows is less than the carrying amount of the mineral property. Impairment losses, if any, are measured as the excess of the carrying amount of the mineral property over its estimated fair value. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs incurred to develop such property will be capitalized. Once capitalized, such costs will be amortized using the units-of-production method over the estimated life of the probable reserves. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. The Company assesses the carrying costs for impairment at each fiscal quarter end. The Company has determined that all property payments are impaired and accordingly has written off the acquisition costs to project expense. Share Splits On February 9, 2007 the Company increased the number of shares of the Company’s authorized share capital and correspondingly increased the number of its issued and outstanding common shares on a thirty-six (36) new shares for one (1) old share basis.As a result, the Company’s authorized share capital was increased from 100,000,000 common shares to 3,600,000,000 common shares, and the Company’s issued and outstanding common stock was increased from 6,012,500 common shares to 216,450,000 common shares. On April 22, 2009, the Company filed a Certificate of Change with the Secretary of State of the state of Nevada to effectuate a reverse stock split of the Company’s authorized share capital on the basis of one new common share for twenty old common shares. As a result, as of April 22, 2009, the Company’s authorized share capital decreased from 3,600,000,000 shares of common stock to 180,000,000 shares of common stock and its issued and outstanding share capital decreased from 86,900,400 shares of common stock to 4,345,020 shares of common stock. All references to the number of common shares issued and outstanding have been restated to give retroactive effect to the stock splits, unless otherwise noted. Principles of Consolidation The Company has incorporated two wholly-owned subsidiaries in each of Peru (Zoro Mining SAC, dba “Zoro Peru”) and Chile (Sociedad Zoro Chile Limitada, dba “Zoro Chile”) to beneficially hold property titles in each country.These financial statements include the accounts of Zoro Mining Corp., and its wholly-owned subsidiaries Zoro Peru and Zoro Chile, (collectively the “Company”).All intercompany transactions and balances have been eliminated upon consolidation. 9 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements January 31, 2012 Amounts Expressed in U.S. Dollars (Unaudited – Prepared by Management) 2. Going Concern These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent on the ability of the Company to obtain necessary equity financing to continue operations, the continued support of related party creditors, to determine the existence, discovery and successful exploitation of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and ultimately the attainment of profitable operations. As at January 31, 2012, the Company has accumulated losses of $24,314,350 since inception and has a working capital deficiency of $2,500,073. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. In conjunction with the April 22, 2009 reverse share consolidation, the Company plans to finance its activities utilizing debt and equity instruments that should be more favorably received by the investment community due to the corporate restructuring. On August 17, 2009, April 26, 2011 and November 3, 2011the Company settled some of its existing debts with equity in order to reduce current liabilities and improve the overall financial condition of the Company. During the quarter ended January 31, 2012, the Company issued 7,866,666 shares of common stock under the first tranche of a private placement for gross proceeds of $1,180,000. 3. Mineral Properties Nine months ended January 31, 2012 Nine months ended January 31, 2011 Chile Drilling $ - $ - Field supplies Geological, mapping and survey Property maintenance Site administration Travel Peru Field supplies - Geological, mapping and survey - Property maintenance - Site administration Travel - Total $ $ 10 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements January 31, 2012 Amounts Expressed in U.S. Dollars (Unaudited – Prepared by Management) 4. Equipment Equipment is comprised of certain assets located primarily in Peru and Chile relating to exploration activity. Cost Accumulated Depreciation Net Book Value Net Book Value January 31, January 31, January 31, April 30, North America Computers $ $ $ - $ - South America Computers 16 17 Furniture Exploration equipment Vehicles Earth moving equipment Total $ 5.Related Party Transactions During the nine months ended January 31, 2012, the Company incurred the following amounts to officers, directors, and other related parties to the Company.All unpaid balances due to related parties are unsecured, and only cash advances may bear interest at stated rates of 8-10% per annum simple interest if formalized into promissory notes. a) incurred $67,500 (January 31, 2011: $67,500) to a director and officer of the Company for geological services rendered.An aggregate of $6,250 (April 30, 2011: $105,000) wasowed this director at January 31, 2012 for unpaid services and reimbursement of expenses, with such costs recorded as mineral exploration costs; b) incurred to a director and officer of the Company $67,500 (January 31, 2011: $67,500) for management of South American exploration with such costs recorded as administrative costs.An aggregate of $101,714 (April 30, 2011: $405,696) was owed to this director for unpaid fees and reimbursement of expenses; c) incurred to a former director and officer of the Company $90,217 (January 31, 2011: $106,033) for management services with respect to the administration of the Company.An aggregate of $48,562 (April 30, 2011: $134,929) was owed to this officer at January 31, 2011 for unpaid services and reimbursement of expenses; d) paid an officer of the Company $17,993 (January 31, 2011: $30,850) for administrative services; e) the Company incurred a total of $177,333 (January 31, 2011: $190,875) to a private Chilean company with a director in common that provides exploration services to the Company in Chile, with such costs recorded as exploration costs in Chile, South America.An aggregate of $15,232 (April 30, 2011: $139,754) was owing at January 31, 2012. f) paid an officer of the Company $19,237 (2011: $37,119) for accounting services; g) incurred to a company managed by an officer and director $22,500 (2011: $7,500) for administrative services. An aggregate of $19,923 (April 30, 2011: $Nil) was owed to this company at January 31, 2011 for unpaid services and unreimbursed expenses; h) issued 5,000,000 shares of common stock under restricted share agreements to various officers and directors: 2,000,000 shares were issued a director and officer; 2,000,000 shares were issued to a former officer and director; and 500,000 shares were issued each to two officers. (Note 7) i) gain on debt settlement in the amount of $436,425 included in additional paid in capital (see Note 7a) Company participates in a cost sharing arrangement with another public company, Pacific Copper that has two directors in common with the Company and shares South American operating offices. The expenditures relate to shared exploration in similar operating areas of Chile and Peru including shared site offices in each country. During the year ended April 30, 2009 Pacific Copper loaned the Company $430,000 secured by non-interest bearing promissory notes of which $Nil was owing as at January 31, 2012 (April 30, 2011: $79,129). 11 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements January 31, 2012 Amounts Expressed in U.S. Dollars (Unaudited – Prepared by Management) 5.Related Party Transactions - continued During the year ended April 30, 2010 the Company acquired the right to receive $2,000 per month in lease payments from Pan American Lithium Corp. (Pan American) in connection with the Piedra Parada concessions. Pan American has one director and two officers in common with the Company. During the nine months ended January 31, 2012 the Company received payments totaling $22,000(January 31, 2011: $18,000) from Pan American. All related party transactions are in the normal course of business and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties. 6. Convertible and Promissory Notes and Derivative Financial Instruments Convertible Notes The carrying values of the Company’s convertible notes consist of the following as of January 31, 2012 and April 30, 2011: Convertible Notes January 31, 2012 April 30, 2011 $200,000 face value convertible note due January 31, 2011 $ ) $ ) $42,500 face value convertible note due November 16, 2011 ) $ ) $ ) $200,000 Convertible Note On October 31, 2008, the Company issued a $200,000 6% convertible note with a term to October 31, 2010 (the “Maturity Date”). The principal amount of the note and interest is payable on the maturity date. While the note is outstanding, the holder has the option to convert the principal balance and interest, into conversion units at a conversion price of $3.20 per unit for a period of two years.Each unit is comprised of one common share and one share purchase warrant exercisable at $5 per share for a two year term from the date of conversion. Further, the terms of the convertible note provide for certain redemption features. If, in the event of certain defaults on the terms of the note, certain of which are indexed to equity risks, the holder can accelerate the payment of outstanding principal and interest. The Company has evaluated the terms and conditions of the convertible note under the guidance of ASC 480 and ASC 815. The common stock component of the unit conversion feature does meet all of the eight conditions for equity classification provided in ASC 815. However, the warrant component of the unit conversion feature falls within the scope of ASC 480 because it contains a fundamental transaction which provides that the warrants are contingently redeemable for assets. Since the embedded warrant falls under the scope of ASC 480, it requires liability classification. The redemption features (the “default put”) are indexed to risks that are not associated with credit or interest risk and, therefore, require bifurcation. Accordingly, a compound embedded derivative, which comprises of (i) the warrant component of the unit conversion feature and (i) the default put was bifurcated from the contract and has been recorded as a derivative liability. October 31, 2010 Modification to $200,000 Convertible Note On October 31, 2010, the Company and the holder of the $200,000 convertible note changed the conversion rights of accrued interest and principal to enable conversion by the holder at the rate of $0.40 per post consolidation share without the requirement for issuance of warrants on conversion. The modification gave rise to an extinguishment. As a result of the modification, the Company recorded an extinguishment in the amount of $126,875. 12 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements January 31, 2012 Amounts Expressed in U.S. Dollars (Unaudited – Prepared by Management) 6. Convertible and Promissory Notes and Derivative Financial Instruments - continued $42,500 Convertible Note On February 14, 2011, the Company issued a $42,500 8% convertible note with a term to November 16, 2011 (the “Maturity Date”). The principal amount of the note and interest is payable on the maturity date. The note is convertible into common stock beginning six months after the issuance date, at the holder’s option, at a 58% discount to the average of the three lowest closing bid prices of the common stock during the 10 trading day period prior to conversion. In the event the Company prepays the note in full, the Company is required to pay off all principal, interest and any other amounts owing multiplied by (i) 130% if prepaid during the period commencing on the closing date through 60 days thereafter, (ii) 135% if prepaid 61 days following the closing through 90 days following the closing, (iii) 140% if prepaid 91 days following the closing through 120 days following the closing, (iv) 150% if prepaid 121 days following the closing through 180 days following the closing, and (v) 175% if prepaid 181 days following the closing through the maturity date. The terms of the convertible note provide for certain redemption features which include features indexed to equity risks. In the event of default, the amount of principal and interest not paid when due bear interest at the rate of 22% per annum and the note becomes immediately due and payable. Should that occur the Company is liable to pay the holder 150% of the then outstanding principal and interest (the “default put”). The Company has evaluated the terms and conditions of the convertible note under the guidance of ASC 815. The conversion feature did not meet the definition of “indexed to a company’s own stock” provided for in ASC 815 due to its variable conversion price. Therefore, the conversion feature requires bifurcation and liability classification. Additionally, the default put requires bifurcation because it is indexed to risks that are not associated with credit or interest risk. Accordingly, a compound embedded derivative, which comprises of (i) the embedded conversion feature and (i) the default put was bifurcated from the contract and has been recorded as a derivative liability. Conversion of $42,500 Convertible Note Between August 18, 2011 and September 23, 2011, the holder of the $42,500 convertible note converted the entire principal amount into 1,067,312 shares common stock. The following table reflects the allocation of the purchase on the financing dates: Convertible Notes $200,000 Face Value $42,500 Face Value Proceeds $ ) $ ) Compound embedded derivative Day-one derivative loss - ) Carrying value $ $
